DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 04/30/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) JP-2017-16480 on pages 1 and 2 of the Specification. 
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Saegusa (JP-2017-097667) is pertinent because it discloses an information processing device includes: UI creation means that creates a print setting screen from print setting information; display control means that controls the display of the print setting screen; cache creation means that creates cache data in the background; and storage means that stores the created cache data. If the UI creation means cannot create a print setting screen from print setting information and cache data does not exist in the storage means, the IU creation means creates a temporary print setting screen and the display control means displays the temporary print setting screen. If cache data does not exist in the storage 
Kobayashi (JP-2018-092583) is related since it discloses a print driver compatible with a configuration of a V4 printer driver.
Fujimoto (JP-2017-068339) is related to a print control device, when a print instruction device which has a first predisplay function to predisplay a first print result not reflecting the set values of setting items specific to a printer, has not a second predisplay function to predisplay a second print result reflecting the set values of setting items specific to the printer, a UI control unit exerts control to display the first print result using the first predisplay function. When the print instruction device has the second predisplay function, an XPS renderer exerts control to display the second print result using the second predisplay function.
Yokoyama (JP-2018-026049) is considered and related to the instant application, wherein a status management program 231 is taught for acquiring and displaying information on the state of a printer and a monitoring application for starting up the status management program are prepared in a PC. The PC causes the monitoring application to detect the occurrence of an event in an image processing apparatus and starts up the status management program on the basis of the detected information.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida (U.S PreGrant Publication No. 2014/0347692 A1, hereinafter ‘Iida’).

With respect to claim 1, Iida teaches a control method for an information processing apparatus on which a Graphical User Interface (GUI) application capable of providing a GUI operates (e.g., a method for a client PC on which a GUI is operated to accept inputs, ¶0010, ¶0041), the control method causes the GUI application to perform: activating in response to a first print request from a drawing application (e.g., starting in response to a first print request from a drawing unit, ¶0042, ¶0056); acquiring intermediate data based on drawing data generated by the drawing application (e.g., obtaining intermediate data based on drawing data generated by the drawing unit, ¶0041 - ¶0043); and outputting intermediate data (e.g., intermediate data is outputted, ¶0045, Fig. 2, Figs. 12A/12B), wherein, in a case where a second print request is issued by a printer driver that has acquired intermediate data output from the GUI application, the GUI application is re-activated in response to the second print request (e.g., when a second print request is made from a print driver that has obtained the intermediate data, an additional application program 14 is performed, ¶0009, ¶0039, ¶0060, ¶0142), and wherein a predetermined screen is provided by the GUI application that has been activated in response to the second print request issued by the printer driver (e.g., after said second print request, a screen (or preview) is displayed to allow a user to edit, ¶0009, ¶0030, ¶0039 - ¶0040, ¶0050, ¶0053, ¶0062).  

With respect to claim 2, Iida teaches the control method according to claim 1, wherein the GUI application that has been re-activated in response to the second print request provides a screen including a print preview image that is generated based on the intermediate data by the printer driver, as the predetermined screen (e.g., after said second print request, a screen (or preview) is displayed to allow a user to edit, ¶0030, ¶0039 - ¶0040, ¶0050, ¶0053, ¶0062). 

With respect to claim 5, Iida teaches the control method according to claim 2, wherein, in a case where the print preview image is generated and the generated print preview image is stored in the intermediate data by the printer driver, storage information for the generated print preview image is added to information indicating print settings in the intermediate data, and wherein the GUI application acquires the print preview image, based on the storage information, to provide a screen including the print preview image (e.g., storage information can be stored identification data in correspondence with intermediate data in a second storage area, abstract, ¶0031).  

With respect to claim 14, Iida teaches the control method according to claim 1, wherein the intermediate data is eXtended Markup Language (XML) Paper Specification (XPS) data including the drawing data and a PrintTicket (e.g., Intermediate data is XML, XPS including drawing information and a PT, ¶0042, ¶0147, ¶0150).

With respect to claim 15, this is an apparatus claim corresponding to the control method claim 1.  Therefore, this is rejected for the same reasons as the control method claim 1.

 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Shiohara (U.S PreGrant Publication No. 2009/0290185 A1, hereinafter ‘Shiohara 185’).

With respect to claim 3, Iida teaches the control method according to claim 1, but fails to teach: wherein the control method further causes a computer to perform: acquiring information indicating print settings; and adding predetermined information to the information indicating the print settings, wherein, is not included in the information indicating the print settings, the second print request is not output by the printer driver.  
However, in the same field of endeavor of print driver(s), Shiohara 185’ teaches wherein the control method further causes a computer to perform: acquiring information indicating print settings; and adding predetermined information to the information indicating the print settings, wherein, in a case where the predetermined information is included in the information indicating the print settings, the second print request is output by the printer driver, and in a case where the predetermined information is not included in the information indicating the print settings, the second print request is not output by the printer driver (Shiohara 185’: e.g., It merely determines if a preview is included (described or ON) in a print ticket (PT) or not.  If the preview is described (ON), then go to step S809 – S8019; otherwise, if not, then jump to S831 – S833, Fig. 8, ¶0140 - ¶0142).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Iida as taught by Shiohara 185’ since Shiohara 185’ suggested in Fig. 8 and ¶0140 - ¶0142 that such modification would reduce processing time in order to  improve performance of the printer driver. 

With respect to claim 4, Iida in view of Shiohara 185’ teaches the control method according to claim 3, wherein Shiohara 185’, in a case where a print preview execution instruction is included in the acquired information indicating the print settings, the GUI application adds the predetermined information to the information indicating the print settings (Shiohara 185’: e.g., when a print preview is on a print ticket, print settings can be added to the displayed print preview, Fig. 8, ¶0048, ¶0085).

Iida teaches the control method according to claim 1, but fails to teach: wherein the GUI application is activated when a printer driver not having a function of providing a GUI is selected.
However, in the same field of endeavor of print driver(s), Shiohara 185’ teaches: wherein the GUI application is activated when a printer driver not having a function of providing a GUI is selected (Shiohara 185’: e.g., If the preview function is not ON, then provide default PT, Fig. 16, ¶0095 - ¶0097, Fig. 9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Iida as taught by Shiohara 185’ since Shiohara 185’ suggested in Fig. 9 and ¶0095 - ¶0097 that such modification would reduce processing time in order to  improve performance of the printer driver. 

Claims 6 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Iwata et al. (U.S Patent No. 7,167,260 B2, hereinafter ‘Iwata’).

With respect to claim 6, Iida teaches the control method according to claim 1, wherein Iida teaches all the limitations of claim 6, except that said screen is including information indicating a status of a printing apparatus.
However, Iwata  teaches a screen including information indicating a status of a printing apparatus (e.g., displaying a status of a printer, Fig. 24, Col 7 (lines 4 – 16); Col 19 (lines 31 – 46)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the control method of Iida as taught by Iwata by displaying a status of a printer of Iwata along  the screen (or preview) of Iida that such modification of having the status would anticipate if there is enough resource (consumable) to print after editing setting and before sending the data to the printer, thus making it convenient for the user to get more friendly.

print command generated by the printer driver includes identification information for a print job, and wherein information identical to the identification information for the print job included in the print command is stored in intermediate data that is generated by the printer driver for the second print request (e.g., include identification data that identifies the intermediate data,  ¶0031, ¶0043).

With respect to claim 8, Iida in view of Iwata teaches the control method according to claim 7, wherein Iwata teaches the information identical to the identification information for the print job included in the print command is stored in the information indicating the status of the printing apparatus acquired from the printing apparatus that received the print command (e.g., Status of the printer for a job is shown after any print command, Col 24 (lines 55 – 67); Col 31 (lines 9 – 16); Col 55 (lines 15 – 29)).

With respect to claim 9, Iida in view of Iwata teaches the control method according to claim 8, wherein the GUI application that has been activated in response to the second print request determines whether a print job corresponding to the identification information is currently being processed by the printing apparatus, based on the intermediate data generated by the printer driver for the second print request and the information indicating the status acquired from the printing apparatus, and wherein, in a case where the print job corresponding to the identification information is currently being processed by the printing apparatus, the GUI application provides a screen including the information indicating the status of the printing apparatus (see Fig. 24, wherein indicates the job being processed by a printer, and also show the status of at least a printer).

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Shiohara (U.S PreGrant Publication No. 2019/0286402 A1, hereinafter ‘Shiohara 402’).

With respect to claim 10, Iida teaches the control method according to claim 1, but fails to teach  wherein Device Metadata is acquired from an operating system (OS) via the Internet upon installation of the printer driver, and wherein, based on descriptions in the acquired Device Metadata, the GUI application is acquired from an application distribution system via the Internet.
However, in the same field of endeavor, Shiohara 402’ teaches: wherein Device Metadata is acquired from an operating system (OS) via the Internet upon installation of the printer driver, and wherein, based on descriptions in the acquired Device Metadata, the GUI application is acquired from an application distribution system via the Internet (e.g., Device Metadata is obtained from an OS via the Internet, based on details in the acquired Device Metadata, the application is acquired from an application distribution system, ¶0037, Claim 13).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Iida as taught by Shiohara 402’since Shiohara 402’suggested in ¶0037 and Claim 13 that such modification would mitigate consumption of system resources and embed details into image files without breaking compatibility with ordinary image viewers.

With respect to claim 11, Iida in view of Shiohara 402’ teaches the control method according to claim 10, wherein the printer driver and the GUI application are associated with each other, based on device identification information described in the Device Metadata and identification information for the GUI application (see ¶0037 where identification information are associated with the applications).

With respect to claim 13, Iida teaches the control method according to claim 1, but fails to teach that said printer driver is a V4 printer driver.
e.g., Shiohara 402’: e.g., V4 printer driver, ¶0019).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Iida as taught by Shiohara 402’since Shiohara 402’suggested in ¶0019 that such modification would have the latest version in order to make the print driver compatible with all. 

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Shiohara (U.S PG Publication No. 2011/0122441 A1)1

1This reference teaches when a PT is empty, invoke (by selecting) an application. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674